DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on October 20, 2022. 

Status of Claims
Claims 1 and 3-5 have been amended. Claim 6 has been cancelled. Claims 7-14 have been withdrawn. No new claim has been added.  Claims 1-5 and 7-14 are pending. Claims 1-5 are examined herein.  

Response to Amendments 
The Amendments to the Claims filed 10/20/2022 have been entered.  The minor informalities have been addressed by amendments and objections to claims 3-6 thereto are withdrawn accordingly. However, since the claim 6 has been cancelled, the previous objection to claim 6 is considered moot.

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 10/20/2022 have been fully considered. It is noted that claim 1, an independent claim from which all of the claims ultimately depend, has been amended to recite “wherein the zeolite particles are self-pillared pentasil (SPP) zeolites.”
Applicant argues that the claim 1 and its dependent claims are not anticipated nor prima facie obvious over Puertolas et al. (Bifunctional Cu/H-ZSM-5 zeolite with hierarchical porosity for hydrocarbon abatement under cold-start conditions, 2014, Applied Catalysis B: Environmental 154-155, pp. 161-170) and Zhang et al. (Synthesis of self-pillared zeolite nanosheets by repetitive branching, Science, 2012, Vol. 336, pp. 1684-1687).
Applicant argues that the claimed metal impregnated SPP zeolite (e.g., Cu-impregnated XPP zeolite particles) can provide substantially improved hydrocarbon adsorbent, for example, because it could adsorb both propene and toluene as proved by a cold start test, while maintaining suitably stability.  The feature of the instantly claimed hydrocarbon adsorbent, e.g., metal impregnated SPP zeolite, and the associated advantages thereof are not suggested or taught in the cited documents, whether considered alone or in combination. Puertolas merely reports that is hydrocarbon adsorbent can have hierarchical structure, however, it fails to describe or appreciate using the metal impregnated self-pillared structure, which can be important to improve the hydrocarbon adsorption efficiency. Zhang does not remedy the deficiency. Zhang merely describes a physical feature, nothing in Zhang relates its of zeolite to efficacy of hydrocarbon adsorption. See Remarks, pages 4-5.
In response, the examiner respectfully disagrees.
As discussions presented in the Office action dated 07/25/2022 (see pages 3-5), Puertolas discloses a hydrocarbon adsorbent (page 161, Abstract) comprising: (i) a copper (Cu) cation and a copper (Cu) oxide that are impregnated in zeolite particles (page 162, please refer to section 2.1 preparation of Cu-loaded hierarchical zeolites), wherein copper ion and copper oxide are deposited on the zeolite particles (page 164, right-column, last paragraph), wherein the zeliote particles comprise mesopores having a size of about 10 nm diameter (page 164, right-column, 1st paragraph). Since the Cu-loaded hierarchical ZSM-5 zeolites were prepared by treating with solutions homogeneously (including copper nitrate) (page 162, please refer to section 2.1 preparation of Cu-loaded hierarchical zeolites), one skilled in the art would have reasonably expected that the mesopores in the final Cu/H-ZSM-5 hierarchical zeolite comprises uniformly formed mesopores. In addition, since the disclosure of mesopores having a size of about 10 nm diameter (page 164, right-column, 1st paragraph) taught by Puertolas allows for diameter slightly below/above 10 nm, this encompasses the upper bound of the range 10 nm as recited, thereby this renders the recited range of 2-10 nm prima facie obvious. See MPEP 2144.05.
Regarding the limitation of “wherein the zeolite particles are self-pillared pentasil (SPP) zeolites”, Puertolas discloses the hydrocarbon adsorbent (page 161, Abstract) comprises hierarchical structure comprising ZSM-5 zeolites (i.e., a pentasil structure zeolite) (pages 162-163, see section 2. Experiment). Though, Puertolas does not explicitly discloses the zeolite particles are self-pillared pentasil (SPP) zeolites, it is known in the art that the zeolite having hierarchical structure encompasses self-pillared structure as evidenced by Zhang (page 1684, Abstract; page 1685, middle column and right column). 
Consequently, in light of teachings from Puertolas, and as evidenced by Zhang, as set forth above, the limitation of “wherein the zeolite particles are self-pillared pentasil (SPP) zeolites” is still considered obvious over cited prior arts. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Upon further consideration and search, a modified/new ground(s) of rejections to claims 1-5 are presented in view of previously found references, Puertolas et al. (Bifunctional Cu/H-ZSM-5 zeolite with hierarchical porosity for hydrocarbon abatement under cold-start conditions, 2014, Applied Catalysis B: Environmental 154-155, pp. 161-170) and Zhang et al. (Synthesis of self-pillared zeolite nanosheets by repetitive branching, Science, 2012, Vol. 336, pp. 1684-1687) as presented in the instant Office action.  

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Puertolas et al. (Bifunctional Cu/H-ZSM-5 zeolite with hierarchical porosity for hydrocarbon abatement under cold-start conditions, 2014, Applied Catalysis B: Environmental 154-155, pp. 161-170, hereinafter “Puertolas”), and as evidenced by Zhang et al. (Synthesis of self-pillared zeolite nanosheets by repetitive branching, Science, 2012, Vol. 336, pp. 1684-1687, hereinafter “Zhang”).
In regard to claims 1, 4 and 5, Puertolas discloses a hydrocarbon adsorbent (page 161, Abstract) comprising:
(i) A copper (Cu) cation and a copper (Cu) oxide that are impregnated in zeolite particles (page 162, please refer to section 2.1 preparation of Cu-loaded hierarchical zeolites), wherein copper ion and copper oxide are deposited on the zeolite particles (page 164, right-column, last paragraph), 
wherein the zeliote particles comprise mesopores having a size of about 10 nm diameter (page 164, right-column, 1st paragraph). 
Since the Cu-loaded hierarchical ZSM-5 zeolites were prepared by treating with solutions homogeneously (including copper nitrate) (page 162, please refer to section 2.1 preparation of Cu-loaded hierarchical zeolites), one skilled in the art would have reasonably expected that the mesopores in the final Cu/H-ZSM-5 hierarchical zeolite comprises uniformly formed mesopores. 
In addition, since the disclosure of mesopores having a size of about 10 nm diameter (page 164, right-column, 1st paragraph) taught by Puertolas allows for diameter slightly below/above 10 nm, this encompasses the upper bound of the range 10 nm as recited, thereby this renders the recited range of 2-10 nm prima facie obvious. See MPEP 2144.05.
Regarding the limitation of “wherein the zeolite particles are self-pillared pentasil (SPP) zeolites”, Puertolas discloses the hydrocarbon adsorbent (page 161, Abstract) comprises hierarchical structure comprising ZSM-5 zeolites (i.e., a pentasil structure zeolite) (pages 162-163, see section 2. Experiment). Though, Puertolas does not explicitly discloses the zeolite particles are self-pillared pentasil (SPP) zeolites, it is known in the art that the zeolite having hierarchical structure encompasses self-pillared structure as evidenced by Zhang (page 1684, Abstract; page 1685, middle column and right column). 
Consequently, in light of teachings from Puertolas, and as evidenced by Zhang, as set forth above, the limitation of “wherein the zeolite particles are self-pillared pentasil (SPP) zeolites” is still considered obvious over cited prior arts. 

In regard to claim 2, Puertolas discloses a hydrocarbon adsorbent is used for adsorption and oxidation of hydrocarbons (page 165, see section 3.2 Catalyst performance).

In regard to claim 3, Puertolas discloses the hydrocarbon adsorbent zeolite comprises a mesoporous volume of 0.43 cm3/g (page 163, right-column, 2nd paragraph), the hydrocarbon adsorbent zeolite has a Si/Al molar ratio of 40 (page 162, left-column, 1st paragraph from the bottom), the Cu in the zeolite ZSM-5 is contained in the amount of 7.7 wt%, or 8.6 wt% (page 164, Table 1). 
In light of teachings from Puertolas, in its entirety, the claimed amount of copper cation or copper oxide would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize hydrocarbon adsorbent zeolite activity and utility taking into consideration the operational parameters of the adsorption/oxidation operation using the hydrocarbon adsorbent zeolite (residence time of flowing gas, temperature, pressure, etc.), the geometry of the hydrocarbon adsorbent zeolite bodies, the physical and chemical make-up of the feedstock gas to be treated as well as the nature of the treated gas flows. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772